Citation Nr: 1226059	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an initial evaluation in excess of 20 percent for anterolisthesis at L5-S1, with degenerative disc disease and facet joint osteoarthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1976, to December 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain outstanding VA treatment records and private treatment records and 2) obtain a VA examination.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2011).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, VA medical records dated from December 2006 to July 2010 at the Central Texas VA Medical Center are associated with the claims file.  Attempts should be made to obtain current VA records.  The RO has already obtained and associated the Veteran's SSA records with the claims file.  However, these records reveal that the Veteran was treated for his lumbar spine condition by a private physician, Dr. R. S.  Further, in his December 2010 Notice of Disagreement, the Veteran indicated that he was going to see his private physician regarding a re-evaluation of his lumbar spine disability in light of the previously issued rating decision.  The RO has not attempted to obtain these records.  Accordingly, remand is required to obtain VA medical records, and to attempt to obtain private medical records. 

Second, remand is required to obtain an adequate examination regarding the Veteran's lumbar spine.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Veteran's anterolisthesis at L5-S1, with degenerative disc disease and facet joint osteoarthritis is rated as 20 percent disabling under the diagnostic code for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for a spine condition with unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

The most recent VA examination was conducted in February 2010.  In the examination report, the examiner noted that the Veteran has continued to complain of lower back pain since its inception in service.  The Veteran also complained of radiating pain to both lower extremities, the right being more affected, and daily flare-ups that lasted for approximately three hours.  Additional reported symptoms included stiffness, fatigue, muscle spasms, decreased motion, numbness and paresthesias in the lower extremities, and right lower extremity weakness.  The Veteran reported a history of unsteadiness and falls, occurring around two to three times per month. The examiner conducted objective testing and noted that there was no ankylosis or incapacitating episodes.  Range of motion testing revealed forward flexion of 50 degrees, extension of 15 degrees, and bilateral lateral rotation and flexion of 20 degrees.  The examiner noted that the Veteran was unable to complete the normal range of motion due to pain upon repetition, but the examiner did not state the precise additional limitation of range of motion due to such.  After three repetitions, pain was noted as well as loss of motion to 45 degrees in forward flexion.  Testing confirmed the presence of muscle spasms, tenderness, and guarding, but none of these were found to adversely affect contour or gait.  The examiner reviewed imaging reports and noted degenerative joint disease and facet joint osteoarthritis.  Sensory testing revealed decreased touch and pinprick over the lateral side of the right leg and over the dorsum of the right foot between the right great toe and second toes.  Muscular strength and reflexes were found to be normal in the left lower extremity.  In the right lower extremity, muscular strength was found to be slightly better than good and reflexes were hypoactive.  A nerve conduction study was conducted in March 2010 and revealed a normal study with no electrodiagnostic evidence of a bilateral lumbar radiculopathy or neuropathy affecting the right lower limb.  

A review of the Veteran's SSA records reveals a prior private examination conducted by Dr. R. S. in January 2010.  At this examination, the examiner conducted a general overview of all of the Veteran's affected body systems, to include lumbar spine.  The Veteran complained of chronic lower back pain and sharp radiating pain bilaterally down his legs to his toes.  Range of motion testing revealed forward flexion of 30 degrees, extension of 10 degrees, and bilateral lateral flexion of 20 degrees, all with complaints of pain.  The Veteran walked with a noticeable limp, favoring the right lower extremity.  He was unable to walk on his toes or heels and unable to squat because of his lower back pain.  The Veteran had absent light touch sensation in all of his toes bilaterally.  The impression was some evidence of right L5-S1 radiculopathy with decreased right ankle jerk.

Although the February 2010 VA examination is adequate to support the assignment of the initial evaluation of 20 percent, its contrast with the conflicting earlier private examination administered in January 2010 must be reconciled.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The January 2010 private examination would support a higher initial evaluation of 40 percent, whereas the VA examination only supports a 20 percent evaluation.  Additionally, it is unclear whether there is radiculopathy or other neurologic impairment.  As such, a VA examination should be requested to provide an opinion discussing the January 2010 private examination and February 2010 VA examination.  See Littke 1 Vet. App. at 93. 
VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a)  (2011).  The most recent spine examination was in February 2010.   In his December 2010 Notice of Disagreement and March 2011 VA Form 9, the Veteran contends that his lower back pain, radiating pain, and range of motion has worsened.  Accordingly, the RO must provide the Veteran with a new examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his lumbar spine disability. The AMC must specifically request the Veteran provide information regarding Dr. R. S.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC. If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim. The Veteran must then be given an opportunity to respond.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, after July 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. After any newly obtained records are associated with the claims file, schedule the Veteran for an examination(s) to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected lumbar spine disability. The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. Any further studies deemed relevant by the examiner(s) must also be conducted. The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided.  Particularly, the examiner(s) should comment on the disparity in findings in the January 2010 private examination and the February 2010 VA examination. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine. It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the degree of motion at which such pain begins. Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies, if conducted.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. \

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

